Title: From Henry Warren to Abigail Smith Adams, 4 November 1814
From: Warren, Henry
To: Adams, Abigail Smith



Dear Madam
Plymouth Novr. 4th. 1814

Your letter of 22d Ulto: so marked with sensibility—so tender in expression, towards the offspring of the lovely friend, whose loss you so deeply deplore, excites the deep & ardent gratitude of myself—my brother & my wife.—the late call she had opportunity to make was delightfully satisfactory to her feelings & be will reiterated by me the first moment that can present itself.—
Your assurances of love, & of attention to the descendants of your deceased friend, will remain with them as a constant memorial of your friendship which time can never blot out.—
Our dear friend Mrs: Carey & daughters—our estimable friend Madam Cushing—& many other connections of various kind, were much with my mother during the few weeks precedent to her final illness. And she more than once said to me, “My Son! it seems as if my friends were clustering round me for the last time.”—It is a grateful recollection to our God that such a mind—at such an age—was not suffered to be lost: but that memory—feeling—& the lively delices of friendship never forsook her—
“Tell” said she to Dr: Freeman, “tell my dear Mrs: Adams to pass two hours with me; if that be not possible, to write one more letter to her friend whom she will soon meet in Heaven.”—
You will be pleased, my dear Madam, to express to President Adams my thanks for the promptitude of his attentions conveyed through his letter to his youthful friends, which was strongly evincive of his ancient friendship, which I am sure he can never derelict, & which I am sure I can never forget the detail of from the lips of both my parents.
In your next letter to Mrs: De Windt, I pray you to say to her that her charming letter to my mother was one of the last she received, & which we cherish with much affection: I know the delicate sensibility of her soul, with sympathize with her friends here.
Be pleased, Dear Madam, further to assure the Judge & Lady & Miss Adams of the mutual regards of Mrs. W & myself & accept the assurances of high respect & friendship of / Dear Madam / Your very humbl servt
Harry Warren